The opinion of the court was delivered, May 10th 1862, by
Woodward, J.
The plaintiff had a right to oppose the laying out of the road. Two sets of viewers had respected his protestar tions against having his lot cut up for the purposes of the road, *476and it was probable that his objections would continue to be successful as long as they should continue to be urged. •
In these circumstances, why was it not lawful for the defendant, who wanted the road, to overcome the plaintiff’s objections by a promise to pay him money ? Because, it is said, such a promise is against public policy, and void.
Contracts which, offend against the common law and public policy are void; — illustrations of which rule may be seen in any of the numerous compilations we have on this branch of law— but a compromise of a civil process or of a private injury is binding. And what more is this than a compromise of a private injury? — Public roads, though laid out for public use, do frequently subserve the private interests of particular persons quite as much as the public convenience, and the motives for the road are as apt to spring from personal interests as from the public welfare. The defendant adjudged himself likely to be benefited by the road in question, to the amount of the sum he promised to pay the plaintiff. He could not obtain it without the plaintiff’s consent. Having set his own price on the value of that consent, and having promised to pay the price, we know of no statute or public policy Avhich his promise contravenes, and therefore he ought to be held to the faithful performance of it. None of the cases cited on the part of the defendant conflict with this ruling.
The judgment is reversed, and a venire de novo is awarded.